Citation Nr: 0421936	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Reiter's syndrome or 
other chronic pathology of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2000.  Thereafter, in June 
2001, he was afforded a hearing at the RO before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with the claims folder.

When the case was before the Board in September 2001, it was 
remanded to the RO for further action.  It was again remanded 
to the RO in June 2003 for additional development.  It was 
returned to the Board in July 2004 for further appellate 
consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Neither Reiter's syndrome nor any other chronic foot 
pathology was present in service or manifested within one 
year of the veteran's discharge from service, nor is any 
currently present Reiter's syndrome or other chronic foot 
pathology etiologically related to service.




CONCLUSION OF LAW

Neither Reiter's syndrome nor any other chronic foot 
pathology was incurred in or aggravated by active duty, and 
the incurrence or aggravation of Reiter's syndrome during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
feet.  On enlistment and separation examinations, the veteran 
did not report foot trouble, and his feet were noted to be 
normal.  

In January 1972, the veteran reported for treatment with 
complaints of vomiting blood.  The impression was a urinary 
tract infection.  In July 1972 the veteran vomited blood 
again and was admitted to a German hospital.  X-rays and an 
upper gastrointestinal series were completed.  The impression 
was gastroenteritis.  Another episode of gastroenteritis was 
recorded in August 1973.  In August 1974 the veteran reported 
nausea, vomiting, diarrhea and stomach cramps.  No diagnosis 
or impression was rendered.

VA treatment records from January 1996 show complaints of 
bilateral foot pain.  The assessment was faciitis.  The 
veteran was referred to podiatry.  May 1996 treatment notes 
indicate that the veteran was seen with complaints of painful 
feet.  The assessment was acute arthritis for seven months.  
The provider noted that it appeared gouty but was not in 
acute flare-up.

In July 1996, a VA rheumatology provider noted foot pain with 
very mild soft tissue inflammation.  He indicated that there 
was no history to suggest Reiter's syndrome except possibly a 
reported penile rash.

A September 1997 VA podiatry clinic note indicates that the 
veteran had chronic bilateral foot pain.  The assessment was 
Reiter's syndrome and plantar faciitis.

An undated letter from the veteran's VA treating podiatrist 
was received by the RO in March 1999.  He indicated that the 
veteran had been his patient since January 1996.  He noted 
that rheumatoid, osteo and gouty arthritis had been ruled out 
after appropriate testing.  He pointed out that rheumatology 
testing was highly suggestive for ankylosing spondylitis, 
psoriatic arthritis or Reiter's syndrome, but that 
spondylitis and psoriatic arthritis had been ruled out.  He 
noted that the veteran was known to have experienced 
gastroenteritis during his active service, and noted that 
such had a correlation with Reiter's syndrome.  He opined 
that the veteran's Reiter's syndrome was a result of the 
gastroenteritis the veteran suffered in service.

A VA rheumatologist examined the veteran in May 1999.  The 
veteran denied any precedent gastrointestinal or 
genitourinary infection just prior to the onset of his 
symptoms in 1995.  He denied iritis or other eye 
inflammation.  He reported intermittent ankle swelling, 
lasting for up to a few days, but not sustained over weeks.  
He stated that his foot pain forced him to take a desk job 
and that he was using a cane with some benefit.  The examiner 
noted that the veteran had taken a protracted course of 
Doxycycline in 1996 for possible Reiter's, but that it made 
no difference in his symptoms.  In addition to his foot and 
ankle complaints, the veteran described an occasional scaling 
rash over the head of his penis.  He denied any particular 
joint complaints elsewhere.  The examiner noted that 
rheumatoid factor, antinuclear antibody, reactive plasma 
reagin and human immunodeficiency virus testing had been 
negative.  He also noted that the veteran had normal 
erythrocyte sedimentation rate, serum uric acid, calcium and 
phosphorus levels on many occasions.  He indicated that a 
positive human leukocyte antigen B27 (HLA-B27) was reported 
in 1996.  The impression was plantar faciitis and persistent 
bilateral ankle pain with history of recurrent swelling.  The 
examiner indicated that, given the positive HLA-B27 status, 
possible balanitis by history and the joint symptoms, the 
veteran could have incomplete Reiter's syndrome.  He opined 
that it was unlikely that the problem was precipitated by the 
gastrointestinal events in service 20 years prior to the 
onset of his current musculoskeletal symptoms.  He noted that 
there were reports of reactivation symptoms years after 
initial symptoms, but that in the instant case there had been 
a total lack of symptoms for 20 years before initial 
manifestation of joint symptoms.  He concluded that this made 
the likelihood of a service related cause quite low.

At his February 2000 hearing before a hearing officer at the 
RO, the veteran testified that his symptoms had started in 
the latter part of 1995.  He stated that he had seen a 
private podiatrist, but that he could not remember his name.  
He described the testing and treatment that he had undergone.  
He indicated that he had received treatment from a podiatrist 
and rheumatologist at VA.  He expressed concern over the 
differing diagnoses.

An April 2000 VA plastic surgery outpatient note indicates 
that the veteran had a wound on the right foot.  The provider 
noted that the veteran was seeking compensation for Reiter's 
syndrome.  The provider indicated that there was no clinical 
evidence of Reiter's.  He opined that the veteran was not 
properly caring for the wound on his foot and that it was 
actually a self-inflicted wound.  He discussed the issue with 
the veteran and indicated that he would refer him to a larger 
facility.

An October 2000 rheumatology clinic note indicates the 
veteran's report of foot pain during service, starting in 
1975.  The provider noted that the veteran had been followed 
at a VA podiatry clinic since 1996.  He indicated that the 
veteran's symptoms included persistent foot pain, and a 
persistent penile rash.  He noted that an HLA-B27 was 
reportedly positive.  Other review of symptoms was 
significant for worsening vision.  The provider noted a 
history of an upper gastrointestinal bleed during service.  
The diagnosis was incomplete Reiter's syndrome, with no 
components of conjunctivitis or urethritis.

The veteran testified before the undersigned in June 2001.  
He noted that his VA podiatrist had opined that Reiter's had 
been precipitated by his gastroenteritis in service.  He 
pointed out that the rheumatologist who had been treating him 
had conducted his May 1999 examination.  He expressed his 
concern that the rheumatologist was biased.  The veteran 
denied symptoms prior to 1995.  

The veteran was afforded an additional VA examination in 
September 2003.  The examiner noted that he had reviewed the 
veteran's claims folder, to include all VA treatment notes 
and opinions.  He also indicated that he had reviewed the 
case with the chiefs of podiatry and gastroenterology at the 
Huntington VA Medical Center (VAMC).  The examiner noted that 
the veteran had been hospitalized in service for hemorrhagic 
gastritis.  He indicated that the service medical records had 
other references to treatment for gastroenteritis.  The 
veteran complained of progressive difficulty with his feet.  
He indicated that the joints involved were in his feet.  The 
examiner concluded that it was as likely as not that the 
veteran had incomplete Reiter's syndrome.  He pointed out 
that the veteran did not have characteristic eye findings or 
urethritis.  He noted that Reiter's syndrome 
characteristically arose as a result of urethritis and 
sexually transmitted diseases, and had been known to be 
related to gastroenteritis.  He indicted that another 
possibility was that the veteran had what was known as HLA-
B25 syndrome which is more specific and does not require the 
additional two factors of eye and urethritis conditions.  He 
concluded that it was not likely that a single or possible 
second bout of gastroenteritis, which was self-limited and 20 
years previously, was the current cause of the veteran's foot 
condition.  He noted that characteristically, Reiter's occurs 
in a much shorter period of time after the initial disease.  
He pointed out that the veteran had not continued to have 
gastroenteritis as a perpetual problem since service, nor had 
he suffered from urethritis.  He noted that the chiefs of 
podiatry and gastroenterology were in concurrence with his 
conclusion, and that the 20-year interval is longer than one 
would anticipate.  He indicated that they were not in 
agreement with the opinion of the veteran's VA treating 
podiatrist.  

II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in July 1998 and the claim was initially adjudicated 
in June 1999, prior to the enactment of the VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letter dated in April 2002, the appellant was provided the 
notice required under the VCAA and the implementing 
regulations.  Although the RO did not specifically inform the 
appellant to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's September 2001 and June 2003 remands.  Additionally, 
the August 1999 statement of the case and supplemental 
statements of the case dated in March 2000, February 2003 and 
February 2004 also provided guidance regarding the evidence 
necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.   

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having carefully reviewed the evidence of record, the Board 
concludes that service connection is not warranted for 
Reiter's syndrome or other chronic pathology of the feet.  In 
this regard the Board notes that service medical records 
document no diagnosis, complaint or abnormal finding 
pertaining to the veteran's feet.  They do note that the 
veteran suffered bouts of gastroenteritis during service.  
Although the veteran's treating VA podiatrist has opined that 
the veteran has Reiter's syndrome as a result of 
gastroenteritis in service, his treating rheumatologist has 
disagreed with that opinion.  Moreover, the September 2003 VA 
examiner concluded, after comprehensive review of the record 
and consultations with the chiefs of podiatry and 
gastroenterology at the Huntington VAMC, that the veteran had 
incomplete Reiter's syndrome and that the veteran's foot 
condition was not due to the gastroenteritis suffered in 
service.  He pointed out that Reiter's syndrome 
characteristically occurs in a much shorter period of time 
after the initial disease, and noted that the veteran had not 
continued to have gastroenteritis.  Indeed, the evidence 
indicates that the veteran has not suffered from 
gastroenteritis or urethritis in the time since his discharge 
from service.  Further, he has indicated that the problems 
with his feet did not begin until late 1995, more than 30 
years after  his discharge from service.

While the Board has considered the veteran's statements in 
support of the claim, whether the veteran's current foot 
disability is related to his period of active service is a 
medical question.  As a lay person, the veteran is not 
competent provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As explained above, the preponderance of 
the medical evidence is against the veteran's claim.  


(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for Reiter's syndrome or 
other chronic pathology of the feet is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



